      Case: 1:18-cv-04504 Document #: 29 Filed: 04/24/19 Page 1 of 2 PageID #:61



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GENEVA DAVIS,

       Plaintiff,                                     Case No. 1:18-cv-04504

v.

IBUKUN COMPREHENSIVE
COMMUNITY SERVICES, INC.,

       Defendant.




                          AGREED STIPULATION OF DISMISSAL

       Now come the Plaintiff, Geneva Davis, and the Defendant, Ibukun Comprehensive

Community Services, Inc,, by and through their respective undersigned counsel, and pursuant to

Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate to the dismissal of

the above matter with prejudice, with each party bearing its own costs and attorneys’ fees, the

parties having independently settled their underlying dispute.

Respectfully submitted,                                      Respectfully submitted,

GENEVA DAVIS                                                 IBUKUN           COMPREHENSIVE

                                                             COMMUNITY SERVICES, INC.

By:    /s/ David B. Levin                            By:     /s/ Ashonta C. Rice
       Attorney for Plaintiff                                Attorney for Defendant
       Illinois Attorney No. 6212141                         15255 S. 94th Ave, 5th Floor
       Law Offices of Todd M. Friedman, P.C.                 Orland Park, IL 60462
       333 Skokie Blvd., Suite 103                           Phone: (708) 444-4922
       Northbrook, IL 60062                                  ricelegalservices@yahoo.com
       Phone: (224) 218-0882
       dlevin@toddflaw.com
     Case: 1:18-cv-04504 Document #: 29 Filed: 04/24/19 Page 2 of 2 PageID #:62



                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2019 a copy of the foregoing Stipulation of Dismissal was

filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt.


                                                               /s/ David B. Levin
                                                               Attorney for Plaintiff




                                                   2
